UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53


                    United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                        February 23, 2006


                                              Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge



Nos. 02-4193, 03-1446 & 03-1270                               Appeals from the United States
                                                              District Court for the Northern
UNITED STATES OF AMERICA,                                     District of Illinois, Eastern
      Plaintiff-Appellee,                                     Division.

               v.                                             No. 98 CR 923
                                                              Blanche M. Manning, Judge.
OMAR FELICIANO, ALINA LIS, and JOSEPH
MIEDZIANOWSKI,
      Defendants-Appellants.




                                              Order

        We remanded to the district judge under United States v. Paladino, 401 F.3d 471, 483-84
(7th Cir. 2005), so that she could tell us whether the additional discretion provided by United
States v. Booker, 543 U.S. 220 (2005), would have affected the defendants' sentences.

        The judge gave an affirmative answer with respect to Omar Feliciano and Alina Lis. Both
of these defendants now seek full remands for resentencing, and the United States concedes that
defendants are entitled to that relief. Accordingly, these sentences are vacated, and the cases are
remanded for resentencing.
Nos. 02-4193, 03-1446 & 03-1270                                                        Page 2


        The judge concluded, however, that additional discretion would not have led to a lower
sentence for Joseph Miedzianowski. We must decide, given this knowledge, whether his sentence
is plain error--for Miedzianowski had not raised an argument in the district court concerning the
allocation of fact-finding authority between judge and jury. We hold that plain error did not
occur, because the sentence is not an unjust one. Although it is severe (life imprisonment), it is
within the Guideline range, which remains the starting point and a presumptively reasonable
disposition after Booker. See United States v. Mykytiuk, 415 F.3d 606 (7th Cir. 2005).

        The district court's memorandum on remand concluded that the severity, number, and
duration of Miedzianowski's crimes, coupled with the fact that he committed these offenses
while sworn to uphold the law as a police officer, justify the greatest non-capital sanction
available. Miedzianowski does not contend that any of the statutory considerations, see 18
U.S.C. §3553(a), demonstrates that his sentence is unreasonable. Instead he devotes most of his
memorandum to asking us to disregard the legal analysis adopted in Mykytiuk. We see no reason
to do that.

        The district judge did not address the §3553(a) factors at Miedzianowski's sentencing--
understandably, as it occurred before Booker. But that does not turn a reasonable sentence into
plain error; indeed, it would not be error as a rule even after Booker, as United States v. Dean,
414 F.3d 725 (7th Cir. 2005), holds. A judge should discuss on the record substantial arguments
that a particular consideration calls for lenity, see United States v. Cunningham, 429 F.3d 673
(7th Cir. 2005), but Miedzianowski does not identify any argument that he made and the district
judge ignored at his sentencing. And, to repeat, our review is limited to a search for plain error; in
Cunningham the argument that succeeded on appeal had been preserved in the district court,
where here it was not.

       Miedzianowski's sentence is affirmed.